Citation Nr: 1008964	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  05-38 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for bursitis of the right knee, with degenerative 
joint disease, prior to August 27, 2009.

2.  Entitlement to an increased rating in excess of 10 
percent for patellofemoral pain syndrome of the left knee, 
prior to August 27, 2009.

3.  Entitlement to an increased rating in excess of 20 
percent for bursitis of the right knee, with degenerative 
joint disease, from August 27, 2009.

4.  Entitlement to an increased rating in excess of 20 
percent for patellofemoral pain syndrome of the left knee, 
from August 27, 2009.

5.  Entitlement to an increased rating in excess of 30 
percent for instability of the right knee secondary to 
bursitis, with degenerative joint disease

6.  Entitlement to an increased rating in excess of 30 
percent for instability of the left knee secondary to 
patellofemoral pain syndrome.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to October 
1980, and from July 1997 to March 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2005, November 2005, and 
October 2009 rating decisions of the Department of Veterans 
Affairs (VA) Regional Offices (RO) in Waco, Texas and 
Huntington, West Virginia.

In January 2009, the Veteran testified before the undersigned 
Veterans Law Judge at the RO in Waco, Texas.  A copy of the 
hearing transcript has been associated with the claims files.

This case was remanded to the RO for further development in 
April 2009.  The RO has complied with the directives in that 
remand by scheduling the Veteran for an updated VA 
examination in August 2009 to determine the current severity 
of his knee disorders.  

The RO issued another rating decision in October 2009, in 
which it increased the Veteran's disability rating to 20 
percent for both his left and right knees and including an 
additional rating of 30 percent for instability of his left 
and right knees.  


FINDINGS OF FACT

1.  Prior to August 27, 2009, the Veteran's bilateral knee 
disabilities did not show range of motion consisting of 
flexion less than 110 degrees and extension less than 0 
degrees, with no additional loss of motion due to pain, 
weakness, repetitive motion or other forms of functional 
loss.

2. From August 27, 2009, the Veteran's bilateral knee 
disabilities did not show range of motion consisting of 
flexion less than 110 degrees and extension less than 15 
degrees, with no additional loss of motion due to pain, 
weakness, repetitive motion or other forms of functional 
loss.

3. With resolution of the benefit of the doubt in the 
Veteran's favor, the Veteran  experienced recurrent 
instability of the bilateral knees throughout the entire 
appellate period. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for a 
right knee disability, prior to August 27, 2009 are not met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5019, 5260, 5261 (2009). 

2. The criteria for a rating in excess of 10 percent for a 
left knee disability, prior to August 27, 2009 are not met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5019, 5260, 5261 (2009). 





3. The criteria for a rating in excess of 20 percent for a 
right knee disability, from August 27, 2009 are not met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5019, 5260, 5261 (2009). 

4. The criteria for a rating in excess of 20 percent for a 
left knee disability from August 27, 2009 are not met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5019, 5260, 5261 (2009). 

5.  The criteria for a rating of 30 percent for instability 
of the right knee have been approximated effective September 
28, 2004.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.40, 
4.45, 4.71a, Diagnostic Code 5257 (2009).

6.  The criteria for a rating of 30 percent for instability 
of the left knee have been approximated effective September 
28, 2004.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.40, 
4.45, 4.71a, Diagnostic Code 5257 (2009).

7. Because the Veteran is in receipt of the maximum schedular 
rating for instability of the left knee beginning September 
28, 2004, there is no legal basis for the assignment of a 
schedular rating in excess of 30 percent for instability of 
the left knee.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 
4.40, 4.45, 4.71a, Diagnostic Code 5257 (2009). 

8.  Because the Veteran is in receipt of the maximum 
schedular rating for instability of the right knee beginning 
September 28, 2004, there is no legal basis for the 
assignment of a schedular rating in excess of 30 percent for 
instability of the right knee.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5257 
(2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) VA must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ), as was done in this case.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in November 2004, March 2006, and 
May 2008 that fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
advised in the March 2006 letter that VA used a Schedule for 
Rating Disabilities (Schedule) that determined the rating 
assigned and that evidence considered in determining the 
disability rating included the nature and symptoms of the 
condition, the severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment.  

The Veteran was specifically advised as to providing evidence 
on the impact that his service-connected disabilities have on 
his daily life, in the letter dated May 2008.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records.  Additionally, the Veteran was 
afforded VA examinations in November 2004, October 2005, June 
2006, January 2008, and August 2009.  Neither the Veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings Claims

Disability ratings are determined by the application of the 
Schedule, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two ratings will be 
applied, the higher rating will be assigned if the disability 
picture more closely approximates the criteria required for 
that rating.  Otherwise, the lower rating is to be assigned.  
38 C.F.R. § 4.7 (2009).


In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991); see also 38 C.F.R. §§ 
4.1, 4.2 (2009).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  In general, when 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Staged 
ratings are appropriate in any increased-rating claim in 
which distinct time periods with different ratable symptoms 
can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Bursitis is rated based on limitation of motion of affected 
part.  See 38 C.F.R. § 4.71a, Diagnostic Code 5019 (2009).  
The Board therefore concludes that rating the right and left 
knee disabilities based on limitation of motion under 
Diagnostic Codes 5260 and 5261 is most appropriate in this 
case.  The medical evidence shows that the knee disabilities 
are manifested primarily by limitation of motion.  The 
Veteran and his representative have not suggested a more 
appropriate diagnostic code.

The medical evidence shows that the Veteran has degenerative 
joint disease of the right knee in addition to bursitis.  
However, arthritis is also rated based on limitation of 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of their normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling, and pain on movement.  38 C.F.R. § 
4.45.

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from service- 
connected knee disorders, including Diagnostic Code 5256 
(ankylosis), Diagnostic Code 5257 (other impairment, 
including recurrent subluxation or lateral instability), 
Diagnostic Code 5258 (dislocated semilunar cartilage), 
Diagnostic Code 5259 (symptomatic removal of semilunar 
cartilage), Diagnostic Code 5260 (limitation of flexion), 
Diagnostic Code 5261 (limitation of extension), Diagnostic 
Code 5262 (impairment of the tibia and fibula), and 
Diagnostic Code 5263 (genu recurvatum).

Under Diagnostic Code 5260, a noncompensable rating will be 
assigned for limitation of flexion of the knee to 60 degrees; 
a 10 percent rating will be assigned for limitation of 
flexion of the knee to 45 degrees; a 20 percent rating will 
be assigned for limitation of flexion of the knee to 30 
degrees; and a 30 percent rating will be assigned for 
limitation of flexion of the knee to 15 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260. 

Diagnostic Code 5261, limitation of extension of the leg 
provides a non-compensable rating if extension is limited to 
five degrees, a 10 percent rating if limited to 10 degrees, a 
20 percent rating if limited to 15 degrees, a 30 percent 
rating if limited to 20 degrees, a 40 percent rating if 
limited to 30 degrees, and a 50 percent rating if limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see 
also 38 C.F.R. § 4.71, Plate II (showing normal flexion and 
extension as between 0 degrees and 140 degrees).

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office 
of General Counsel has stated that compensating a claimant 
for separate functional impairment under Diagnostic Code 5257 
and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 
(July 1, 1997).  In this opinion, the VA General Counsel held 
that a Veteran who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating is based upon additional 
disability.  Subsequently, in VAOPGCPREC 9-98, the VA General 
Counsel further explained that if a Veteran has a disability 
rating under Diagnostic Code 5257 for instability of the 
knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 
(which finds that separate ratings under Diagnostic Code 5260 
for limitation of flexion of the leg and Diagnostic Code 5261 
for limitation of extension of the leg may be assigned for 
disability of the same joint).

According to Diagnostic Code 5257, which rates impairment 
based on recurrent subluxation or lateral instability of the 
knee, a 10 percent rating will be assigned with evidence of 
slight recurrent subluxation or lateral instability of a 
knee; a 20 percent rating will be assigned with evidence of 
moderate recurrent subluxation or lateral instability; and a 
30 percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Pursuant to 38 C.F.R. §§ 4.40 
and 4.45, pain is inapplicable to ratings under Diagnostic 
Code 5257 because it is not predicated on loss of range of 
motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The words "slight," "moderate," and "severe" as used in 
the various diagnostic codes are not defined in the Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence for "equitable and just 
decisions."  38 C.F.R. § 4.6 (2009).

Entitlement to increased ratings in excess of 10 percent 
prior to August 27, 2009 and in excess of 20 percent from 
August 27, 2009 for bilateral knee disabilities

In September 2004, the Veteran filed a claim for an increased 
rating for his bilateral knee condition.  His right knee had 
been service-connected since October 1980 and rated non-
compensable.  The Veteran had been denied service connection 
for a left knee disorder in August 1998.  

In a February 2005 rating decision, the non-compensable 
rating for his right knee was continued and the claim for 
service connection for his left knee remained denied.  The 
Veteran appealed.  A November 2005 rating decision granted 
the Veteran an increased rating for his right knee to 10 
percent disabling and granted service connection for a left 
knee disorder and assigned a rating of 10 percent disabling.  
The Veteran appealed this decision claiming that he was 
entitled to a higher rating for both knees.  
 
In April 2009, the Board remanded the claim to the RO to 
schedule a VA examination to determine the current severity 
of the Veteran's knee disorder.  A RO rating decision in 
October 2009 granted the Veteran an increased rating in each 
knee to 20 percent disabling, effective August 27, 2009.  As 
discussed below, this rating decision also granted a 30 
percent rating for instability of the knees. 

The Veteran maintains that his condition is more severe than 
the current ratings reflect.  Having carefully considered the 
claims in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claims as it pertains to rating under 
range of motion and the appeal will be denied.

The Veteran underwent a VA examination in November 2004.  The 
examiner found motion or functional impairment during painful 
flare-ups of the right knee.  Extension was to 0 degrees and 
flexion was to 140 degrees.  Upon examination, both knees 
were normal with no redness, swelling, effusion, warmth, 
patellar ballottement, or guarding.  Both knees were stable.  
No ankylosis was found.  The examiner diagnosed mild 
arthritis of the right knee.

In October 2005, the Veteran underwent another VA 
examination.  The examiner found pain in the Veteran's 
bilateral knees with stiffness.  There was occasional 
swelling and instability of the right knee.  The range of 
motion in his bilateral knees was normal with pain at the end 
point in flexion, more so in the right knee than the left.  
Both knees were stable at that time and there was a slight 
guarding of the movement in the right knee.  No ankylosis was 
present.

The examiner opined that the Veteran was being treated for 
bilateral knee pain.  Although there was no arthritis of the 
left knee, and service treatment records did not show a 
diagnosis of a left knee disability, the Veteran had an 
antalgic gait.  As a result, the Veteran favored the right 
knee and therefore, it was as likely as not that his right 
knee disability was due to a left knee disability.

In June 2006, the Veteran again underwent a VA examination.  
The Veteran stated that his bilateral knee condition was 
worsening with constant and chronic pain, occasional 
swelling, and instability.  

Upon examination, the Veteran had normal range of motion.  
Flexion in his left was to 140 degrees, with pain at 110 
degrees.  Flexion in his right knee was to 125 degrees with 
pain at 115 degrees.  Extension of the left knee was 0 
degrees and minus 10 degrees on the right.  

The Veteran underwent another VA examination in January 2008.  
This examiner found mildly arthritic-appearing bilateral knee 
joints without effusion.  Extension of the left knee was 0 
and flexion was to 110 degrees.  Extension of the right knee 
was 0 and flexion of the right knee was to 112 degrees.  The 
Veteran complained of pain but there were no objective 
findings of weakness, fatiguability, or loss of coordination 
during or following three repetitions of range of motion. 

The Veteran underwent a VA examination in August 2009.  At 
the examination, the examiner found extension in both knees 
to be limited to 15 degrees.  Flexion in both knees was 95 
degrees with pain throughout.  There was moderate to severe 
lateral instability and guarding of the movement.  There was 
no deformity, or drainage and muscle strength was fair plus.  
There was no ankylosis of the knees.  

The medical evidence establishes that prior to August 27, 
2009, the symptoms associated with the Veteran's right and 
left knee disabilities warrant no more than the assigned 10 
percent evaluations under Diagnostic Code 5019.  The Veteran 
was not shown to have limitation of flexion to 45 degrees or 
limitation of extension to 10 degrees, such that a 10 percent 
rating would be warranted based on either limitation of 
extension or limitation of flexion under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261.  The Veteran had full range 
of motion on extension, and flexion has been limited to a 
minimum of 110 degrees.  When compared with standard range of 
knee motion (0 to 140 degrees, see 38 C.F.R. § 4.71, Plate 
II), the Veteran's bilateral knee motion, even considering 
his complaints of pain, was not shown to warrant an 
additional disability rating.  More significantly, such 
findings do not meet the criteria for an increased evaluation 
under either Diagnostic Code 5260 (requiring flexion limited 
to 30 degrees or less) or 5261 (requiring extension limited 
to 15 degrees or more).  However, consistent with the premise 
that arthritis with some limitation of motion warrants at 
least a 10 percent evaluation (see 38 C.F.R. § 4.59), a 10 
percent evaluation continues to be assignable under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Additionally, there is no objective evidence that pain on use 
of the joint results in limitation of motion to a degree 
which would support a higher 20 percent rating.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 
Moreover, since the presence of ankylosis is not shown, an 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5256 is 
also not warranted.  The Veteran also does not warrant a 
rating under Diagnostic Codes 5258 or 5259, because there is 
no evidence of removal or dislocation of the cartilage. 

Under the foregoing circumstances, a basis upon which to 
assign an initial evaluation in excess of the 10 percent 
presently assigned for each knee has not been shown for the 
period prior to August 27, 2009, and the Veteran's appeal is 
denied for that period of time.

After examiner's findings at the August 2009 examination, the 
RO assigned a 20 percent rating based on the Veteran's 
limitation of extension of both knees to 15 degrees.  Since 
the examiner found the limitation to be to 15 degrees and no 
higher, a higher rating cannot be applied from August 27, 
2009.  

Since the preponderance of the evidence is against the 
claims, the provisions of 38 U.S.C. § 5107(b) regarding 
reasonable doubt are not applicable.  The Veteran's claims of 
entitlement to ratings for bilateral knee disabilities in 
excess of 10 percent prior to August 27, 2009 and in excess 
of 20 percent from August 27, 2009, must be denied.  

Entitlement to a rating on 30 percent for instability of the 
bilateral knees prior to August 27, 2009

The August 2009 rating decision granted service connection 
for instability of the left and right knees and assigned the 
Veteran a 30 percent rating for each knee under Diagnostic 
Code 5257, effective August 27, 2009.  With resolution of the 
benefit of the doubt in the Veteran's favor, the Board finds 
that the Veteran has shown instability in his knees 
throughout the appeal process, and therefore assigns the 
Veteran a 30 percent rating for instability in his bilateral 
knees from the date of claim, September 28, 2004.  

Where the Veteran is appealing the initial assignment of a 
disability rating, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the evaluation to the present time.  Fenderson 
v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 
21 Vet. App 505 (2007) (Noting staged ratings analysis may 
also be appropriate in non-original rating claims).

The evidence demonstrates a continuity of symptomatology that 
his knee has collapsed and given out since he filed his 
claim.  In support of his claim, the Veteran submitted five 
lay statements dated in July 2006.  The witnesses all averred 
that they witnessed the Veteran fall when his knees gave out.  

Furthermore, the Veteran has maintained a continuous 
contention of his bilateral knee instability through the 
appeal process.  During the January 2009 hearing, the Veteran 
testified that his knees both give out two to three times a 
week, occasionally, multiple times a day.  The Veteran made 
similar complaints of his knees giving out during the October 
2005 VA examination.  

Lay testimony is competent to establish the presence of 
observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay 
person may provide eyewitness account of medical symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997) (citing Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991). Once evidence is determined to be 
competent, the Board must determine whether such evidence is 
also credible.  See Layno, supra (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted"). 

The Veteran is competent to testify as to his symptoms, 
specifically the instability and giving out of his knees.  
The lay statements submitted by the Veteran provide 
corroborating lay evidence.  Furthermore, the Board finds the 
Veteran is credible in his testimony that his knee 
instability has been present throughout the period of appeal.  
Accordingly, the Veteran is assigned a rating of 30 percent 
disabling for bilateral knee instability from September 28, 
2004.  

Entitlement to an increased rating in excess of 30 percent 
for instability of the bilateral knees

The August 2009 rating decision granted service connection 
for instability of the left and right knees and assigned the 
Veteran a 30 percent rating for each knee under Diagnostic 
Code 5257.  The medical evidence of record shows that the 
Veteran's right and left knee disabilities showed moderate to 
severe lateral instability, necessary for a 30 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
This evaluation represents the maximum schedular evaluation; 
therefore, no greater benefit can flow to the Veteran.

Entitlement to an extraschedular evaluation

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
Veteran's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The record reflects that the manifestations of the 
disabilities are not in excess of those contemplated by the 
schedular criteria.  There is no indication that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned rating, to include the 
increased rating granted herein.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.  


ORDER

Entitlement to an increased rating in excess of 10 percent 
for bursitis of the right knee, with degenerative joint 
disease, prior to August 27, 2009 is denied.

Entitlement to an increased rating in excess of 10 percent 
for patellofemoral pain syndrome of the left knee, prior to 
August 27, 2009 is denied.

Entitlement to an increased rating in excess of 20 percent 
for bursitis of the right knee, with degenerative joint 
disease, from August 27, 2009 is denied.

Entitlement to an increased rating in excess of 20 percent 
for patellofemoral pain syndrome of the left knee, from 
August 27, 2009 is denied.

Entitlement to a rating of 30 percent for instability of the 
right knee secondary to bursitis, with degenerative joint 
disease is granted from September 28, 2004.

Entitlement to a rating of 30 percent for instability of the 
left knee secondary to patellofemoral pain syndrome is 
granted from September 28, 2004.

Entitlement to an increased rating in excess of 30 percent 
for instability of the right knee secondary to bursitis, with 
degenerative joint disease is denied.

Entitlement to an increased rating in excess of 30 percent 
for instability of the left knee secondary to patellofemoral 
pain syndrome is denied.



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals
















 Department of Veterans Affairs


